


EXHIBIT 10(e)1


BASE SALARIES OF NAMED EXECUTIVE OFFICERS


MISSISSIPPI POWER COMPANY


The following are the annual base salaries, effective March 1, 2014 unless
otherwise noted, of the Chief Executive Officer and Chief Financial Officer of
Mississippi Power Company and certain other executive officers of Mississippi
Power Company who served during 2013.




G. Edison Holland, Jr.
President and Chief Executive Officer
$665,176
 
Edward Day, VI*
President and Chief Executive Officer
$418,454
 
Moses Feagin
Vice President, Treasurer and Chief Financial Officer
$252,668
 
John W. Atherton
Vice President
$258,975
 
Jeff G. Franklin
Vice President
$256,531
 
John C. Huggins
Vice President
$212,513
 





*Retired May 20, 2013. Salary shown was Mr. Day’s salary effective March 1,
2013.








